860 F.2d 1081
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON, Plaintiff-Appellant,v.George F. DENTON, Director of Rehabilitation;  Ted Engle,Defendants-Appellees.
No. 88-3286.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Ohio state prisoner requests the appointment of counsel in his appeal from the district court's judgment dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  Plaintiff sought damages from the former Director of the Ohio Department of Rehabilitation and Correction and the former Superintendent of the Chillicothe Correctional Institute, based on his claim that conditions at the prison violated the eighth amendment prohibition of cruel and unusual punishment.  The district court granted summary judgment to the defendants.


3
Upon consideration, we conclude that none of the conditions complained of amounted to an eighth amendment violation.   See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).  Plaintiff thus did not establish the existence of elements necessary to support his claim, and summary judgment was properly entered.   Celotex Corp. v. Catrett, 477 U.S. 317 (1986).


4
Accordingly, the motion for appointment of counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.